  Case 4:20-cv-00581-O Document 16 Filed 08/24/20                   Page 1 of 2 PageID 71




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 ELLA NELSON, individually and on behalf of all                      CLASS ACTION
 others similarly situated,
                                                                 Case No. 4:20-cv-00581-O
       Plaintiff,
                                                               JURY TRIAL DEMANDED
 vs.

 MONTHLY AUTO SALES, INC. D/B/A WATSON
 AUTO GROUP, a Texas Corporation,

   Defendant.
 ______________________________________/

                                   NOTICE OF SETTLEMENT

           Plaintiff, Ella Nelson, by and through undersigned counsel, hereby gives notice that the

parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing

a notice of dismissal within ten (10) days.


Date: August 24, 2020

Respectfully Submitted,

By: /s/ Angelica M. Gentile
Angelica M. Gentile, Esq.
Texas Bar # 24112322
Email: agentile@shamisgentile.com
14 NE 1st Ave., Suite 705
Miami, FL 33132
Telephone (305) 479-2299
Facsimile (786) 623-0915

Counsel for Plaintiff and the Class
  Case 4:20-cv-00581-O Document 16 Filed 08/24/20                 Page 2 of 2 PageID 72




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel identified below via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 705
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@shamisgentile.com

                                             By: /s/ Angelica M. Gentile
                                             Angelica M. Gentile, Esq.
                                             Texas Bar # 24112322

                                              Counsel for Plaintiff and the Class
